2019 IL 123622



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 123622)

            GERALD S. McCARTHY, Appellee, v. ROZLYN TAYLOR et al.
                          (Marvin Gray, Appellant).

       Opinion filed June 20, 2019.—Modified upon denial of rehearing October 1,
                                       2019.

        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Justices Thomas, Burke, and Theis concurred in the judgment and opinion.

        Chief Justice Karmeier concurred in part and dissented in part, with opinion.

        Justice Garman concurred in part and dissented in part, with opinion.

        Justice Neville took no part in the decision.

                                         OPINION

¶1      In this appeal, we address, as a matter of first impression, whether a court may
     impose sanctions in the form of attorney fees under Illinois Supreme Court Rule
     137(a) (eff. July 1, 2013) against a plaintiff to compensate an attorney defending
     himself against a frivolous cause of action. Here, plaintiff and defendant are both
     experienced licensed attorneys who proceeded pro se in the action below.
¶2       Plaintiff, Gerald S. McCarthy, filed a complaint against defendant, Marvin
     Gray. Plaintiff’s complaint was dismissed, and the Cook County circuit court
     entered an order imposing Rule 137 sanctions against him, in favor of defendant.
     Plaintiff appealed, arguing that the circuit court erred in dismissing his tortious
     interference claim and issuing Rule 137 sanctions. The appellate court affirmed the
     dismissal of plaintiff’s tortious interference claim and the finding that plaintiff
     violated Rule 137 in filing that frivolous claim, but it reversed the circuit court’s
     finding that defendant was entitled to attorney fees and vacated that award.
     McCarthy v. Abraham Lincoln Reynolds, III, 2006 Declaration of Living Trust,
     2018 IL App (1st) 162478.1 We reverse that part of the appellate court judgment
     vacating defendant’s attorney fee award and remand for further proceedings
     consistent with this opinion. The remainder of the appellate court’s judgment is
     affirmed.


¶3                                           BACKGROUND

¶4       In 2006, Abraham Lincoln Reynolds III created and executed the “A. L.
     Reynolds III 2006 Declaration of Living Trust,” naming himself as the trustee.
     Cherie Coles, the romantic interest of Reynolds, was named as successor trustee.
     Plaintiff was appointed as the second successor trustee. The trust granted 10% of
     the residuary estate to plaintiff, 80% to Coles, and 10% to Elaine Lawell. If Coles
     predeceased Reynolds, however, her 80% share would go to plaintiff, and
     plaintiff’s 10% share “shall [be] extinguished and be given to Reverend Wayne
     Reynolds, Senior.” The schedule of property attached to the trust document
     included bank accounts, savings bonds, a “1996 Mercury Grand Marquee [sic]”
     automobile, personal and household items, and a condominium apartment located
     in Chicago. Defendant was Reynolds’s attorney who prepared the trust document.

¶5       Coles passed away in 2007. In 2010, Reynolds executed an amendment to the
     trust clarifying and augmenting the power of the trust to include the powers to

         1
           Plaintiff’s complaint duplicatively named the trust as an entity and trustee Rozlyn Taylor in
     her trustee and individual capacities. As trustee, Taylor held legal title to the property and bore the
     capacity to compromise or contest claims against the trust estate. 760 ILCS 5/4.11 (West 2012); see
     Campbell v. Campbell, 2017 IL App (3d) 160619, ¶ 17 (“In a conventional trust, the trustee holds
     the legal title to the property and the beneficiary holds the equitable title.” (quoting Restatement
     (Third) of Trusts ¶ 2 cmt. d (2003))).




                                                     -2-
     borrow money on behalf of the trust and to pledge and encumber property of the
     trust. The amendment further provided that “the real property owned by [the trust]
     is encumbered or conveyed by [Reynolds] to secure payment” for a “Home Equity
     Conversion Mortgage” through Wells Fargo Bank.

¶6       Reynolds committed suicide on December 15, 2012. Defendant contacted
     plaintiff after Reynolds’s death and notified him that Reynolds had amended the
     trust before his death. Defendant informed plaintiff that Reynolds came to
     defendant’s home prior to his suicide and presented defendant with an amended
     trust document he “had made in his own handwriting.” The amendments named
     Rozlyn Taylor as successor trustee. Reynolds and Taylor had become intimately
     involved after Coles’s death. The amendments granted 20% of the residuary estate
     to plaintiff, 70% to Taylor, and 10% to Devon Morris. The schedule of property
     was amended to delete certain bank accounts and savings bonds as “gone” and
     added new bank and individual retirement accounts. The schedule of property also
     substituted a 1998 Oldsmobile for the 1996 Mercury.2

¶7       Plaintiff filed a pro se complaint in 2013, in another action that is not the subject
     of this appeal, alleging that Reynolds’s amendment to the trust was invalid.
     Defendant testified as a witness at the trial. The circuit court ruled against plaintiff,
     finding that Reynolds’s handwritten amendment to the trust naming Taylor as the
     successor trustee was valid. The appellate court affirmed. McCarthy v. Taylor, 2014
IL App (1st) 132239. On September 26, 2014, plaintiff filed a petition for leave to
     appeal with this court. We denied leave to appeal. McCarthy v. Taylor, No. 118293
     (Nov. 26, 2014).

¶8       On June 9, 2014, plaintiff filed a pro se five-count complaint, the subject of this
     appeal, against Taylor, in her capacity as trustee and individually, and defendant.
     In relevant part, plaintiff presented two counts against defendant: (1) alleging
     defendant breached his fiduciary duty to plaintiff as a beneficiary of the trust and
     (2) alleging defendant tortiously interfered with plaintiff’s share of the trust by
     making false statements and presenting misleading evidence against him in the


         2
          An inventory filed by the trustee in this action indicates the total value of estate assets together
     with items in the trust that included the value of the condominium ($88,000, subject to a $44,000
     mortgage) to be approximately $105,400, less the mortgage on the condominium, for a value of the
     remaining assets totaling approximately $61,400.




                                                      -3-
       2013 case. In response, defendant filed a combined motion to dismiss pursuant to
       section 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West
       2012)).

¶9         On February 27, 2015, the circuit court dismissed plaintiff’s tortious
       interference claim with prejudice pursuant to section 2-619(a)(4) of the Code (735
       ILCS 5/2-619(a)(4) (West 2012)) based on the doctrine of res judicata, because
       plaintiff’s action essentially asked the circuit court to relitigate the issues
       determined in the 2013 case, namely, the veracity of the handwritten trust
       amendment. The court also dismissed plaintiff’s breach of fiduciary duty claim but
       on the basis of his failure to present a sufficient claim pursuant to section 2-615 of
       the Code (735 ILCS 5/2-615 (West 2012)). Plaintiff was granted leave to amend
       his complaint on the breach of fiduciary duty claim.

¶ 10       On March 27, 2015, plaintiff filed an amended complaint containing one count
       against defendant for breach of fiduciary duty. Plaintiff alleged defendant had a
       duty to act with due care in providing plaintiff with services related to the trust. On
       August 25, 2015, the circuit court again dismissed plaintiff’s claim against
       defendant, stating:

              “McCarthy has not alleged any facts which would establish that Gray owed
          him a fiduciary duty. McCarthy has cited no legal authority for the proposition
          that a trust attorney owes a fiduciary duty to the trust’s beneficiaries as a matter
          of law. Since McCarthy and Gray were not otherwise in privity, McCarthy
          would need to allege facts which would show his eligibility for an exception to
          the rule. However, McCarthy has failed to allege facts to support that any
          contract was entered into for his benefit, or the benefit of all the beneficiaries.
          Since McCarthy has failed to make any more than a bare-bones assertion that a
          fiduciary duty exists, he has not alleged the essential elements of his cause of
          action.”

¶ 11       Defendant then filed a motion seeking sanctions under Illinois Supreme Court
       Rule 137 (eff. July 1, 2013), including an award for attorney fees and an award for
       costs, against plaintiff. In support of his request for sanctions, defendant alleged
       that plaintiff made false statements in his complaint and that he and plaintiff did
       not have an attorney-client relationship. Defendant requested sanctions in the
       amount of $11,232.55 as a result of having to defend against “plaintiff’s unfounded,



                                                -4-
       fallacious and specious allegations and pleadings.” Defendant later amended the
       sanction expense to $12,106.03 for the time expended in defending against the case
       as of November 13, 2015.

¶ 12       The circuit court entered an order granting in part and denying in part
       defendant’s motion for Rule 137 sanctions. The court found that plaintiff’s cause
       of action against defendant for tortious interference was frivolous and, therefore,
       subject to Rule 137 sanctions. The court concluded, however, that sanctions were
       not appropriate for the breach of fiduciary duty claim. The circuit court later entered
       a corrected order clarifying that it found Rule 137 sanctions were warranted only
       for the tortious interference claim. The court entered a sanction award in
       defendant’s favor for $9907.98, including $102.28 in costs for parking and postage
       fees.

¶ 13       Plaintiff appealed, contending that the circuit court erred in dismissing his
       tortious interference claim based on res judicata and issuing Rule 137 sanctions.
       Plaintiff also contended that the circuit court erred in awarding fees as a sanction
       against him in favor of defendant.

¶ 14       The appellate court affirmed the dismissal of plaintiff’s tortious interference
       claim and its finding that plaintiff violated Rule 137 in filing that frivolous claim.
       However, the appellate court reversed the circuit court’s finding that defendant was
       entitled to attorney fees and vacated that award on the basis that a pro se attorney
       is not entitled to receive attorney fees. 2018 IL App (1st) 162478. We allowed
       defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Apr. 1, 2018).


¶ 15                                       ANALYSIS

¶ 16      Defendant, proceeding pro se, has elected to allow his petition for leave to
       appeal to stand as his brief in this case. Ill. S. Ct. R. 315(h) (eff. Apr. 1, 2018).
       Although plaintiff proceeded pro se in the circuit court, he subsequently retained
       counsel to represent him in the appeal process.

¶ 17       The issue in this appeal is whether a court may impose sanctions in the form of
       attorney fees under Illinois Supreme Court Rule 137(a) (eff. July 1, 2013) against
       a plaintiff to compensate an attorney defending himself against a frivolous cause of




                                                -5-
       action. Interpretation of the Illinois Supreme Court rules is governed by the same
       principles as statutory interpretation. Lake Environmental, Inc. v. Arnold, 2015 IL
118110, ¶ 12; People v. Santiago, 236 Ill. 2d 417, 428 (2010). Our goal is to
       ascertain and give effect to the drafters’ intention. People v. Campbell, 224 Ill. 2d
80, 84 (2006). This court begins our interpretation with the language of the rule,
       given its plain and ordinary meaning. People v. O’Brien, 197 Ill. 2d 88, 90 (2001).
       When the language of the rule is clear and unambiguous, we will apply the rule as
       written without resort to further aids of statutory construction. O’Brien, 197 Ill. 2d
       at 90-91. “The interpretation of a supreme court rule, like the interpretation of a
       statute, is a question of law that we review de novo.” Santiago, 236 Ill. 2d at 428.
       “[B]ecause Rule 137 is penal in nature, it is narrowly construed.” Lake
       Environmental, 2015 IL 118110, ¶ 12.

¶ 18      Rule 137(a) provides, in relevant part:

          “Every pleading, motion or other document of a party represented by an
          attorney shall be signed by at least one attorney of record in his individual name,
          whose address shall be stated. *** The signature of an attorney or party
          constitutes a certificate by him that he has read the pleading, motion, or other
          document; that to the best of his knowledge, information, and belief formed
          after reasonable inquiry it is well grounded in fact and is warranted by existing
          law or in a good-faith argument for the extension, modification, or reversal of
          existing law, and that it is not interposed for any improper purpose, such as to
          harass or to cause unnecessary delay or needless increase in the cost of
          litigation. *** If a pleading, motion, or other document is signed in violation of
          this rule, the court, upon motion or upon its own initiative, may impose upon
          the person who signed it, a represented party, or both, an appropriate sanction,
          which may include an order to pay to the other party or parties the amount of
          reasonable expenses incurred because of the filing of the pleading, motion or
          other document, including a reasonable attorney fee.” (Emphasis added.) Ill. S.
          Ct. R. 137(a) (eff. July 1, 2013).

¶ 19       The plain language of Rule 137 authorizes a court to impose sanctions against
       a party or counsel for filing a motion or pleading that is not well grounded in fact;
       that is not supported by existing law or lacks a good-faith basis for the modification,
       reversal, or extension of the law; or that is interposed for any improper purpose. It




                                                -6-
       is settled that “[t]he purpose of Rule 137 is to prevent abuse of the judicial process
       by penalizing claimants who bring vexatious and harassing actions.” Sundance
       Homes, Inc. v. County of Du Page, 195 Ill. 2d 257, 285-86 (2001); see also In re
       Estate of Wernick, 127 Ill. 2d 61, 77 (1989) (noting that the purpose of section 2-
       611 of the Code of Civil Procedure (Ill. Rev. Stat. 1983, ch. 110, ¶ 2-611), the
       predecessor to Rule 137, was to “penalize the litigant who pleads frivolous or false
       matters, or who brings a suit without any basis in the law”). In other words, the
       clear purpose of Rule 137 is to prevent the filing of false and frivolous lawsuits.
       Cult Awareness Network v. Church of Scientology International, 177 Ill. 2d 267,
       279 (1997).

¶ 20       Nothing in the plain language of Rule 137(a) precludes imposition of a sanction
       for filing of a frivolous lawsuit in the form of an award of fees in favor of a pro se
       defendant who is also an attorney. The committee comments to Rule 137 also
       contain no express intended prohibition on imposing a sanction against a plaintiff
       in the form of attorney fees for filing a frivolous lawsuit in favor of a party who is
       a pro se attorney. See Ill. S. Ct. R. 137, Committee Comments (adopted June 14,
       2013). The parties have not cited any Illinois case, nor has our research revealed
       any Illinois case, where a court has considered whether a monetary sanction for
       violation of Rule 137(a) may include attorney fees for time spent by a pro se litigant
       who is an attorney defending against a plaintiff’s frivolous pleadings. Thus, the
       issue here is one of first impression.

¶ 21       In this case, the appellate court relied on this court’s decision in Hamer v. Lentz,
       132 Ill. 2d 49 (1989), to conclude that the circuit court did not have authority to
       grant attorney fees as a remedy under Rule 137. In Hamer, this court held that an
       attorney appearing pro se as the plaintiff in an action brought pursuant to the
       Freedom of Information Act (FOIA) (Ill. Rev. Stat. 1987, ch. 116, ¶ 201 et seq.)
       was not entitled to attorney fees. Hamer, 132 Ill. 2d at 63. Notably, Hamer involved
       the fee-shifting provisions of the FOIA rather than sanctions under Rule 137.

¶ 22        In Hamer, we recognized that the purpose of the fee-shifting provision of the
       Illinois FOIA is to ensure its enforcement, and that “is accomplished by removing
       the burden of legal fees, which might deter litigants from pursuing legitimate FOIA
       actions.” Hamer, 132 Ill. 2d at 61-62. We explained that the fee-shifting provision
       was not “intended as either a reward for successful plaintiffs or as a punishment




                                                -7-
       against the government” and that “legal fees do not present a barrier to a pro se
       lawyer seeking to obtain information.” Hamer, 132 Ill. 2d at 62. We also recognized
       that one of the goals of the Illinois FOIA fee-shifting provision “is to avoid
       unnecessary litigation by encouraging citizens to seek legal advice before filing
       suit.” Hamer, 132 Ill. 2d at 62. Additionally, we also opined that “[t]he most
       effective way to deter abusive fee generation” by unscrupulous lawyers “is to deny
       fees to lawyers representing themselves.” Hamer, 132 Ill. 2d at 62-63.

¶ 23       The appellate court acknowledged that there was no Illinois case law applying
       Hamer to a Rule 137 motion and that “the purpose of Rule 137 is, in relevant part,
       to curb the filing of frivolous pleadings.” 2018 IL App (1st) 162478, ¶ 29. The
       appellate court further acknowledged that plaintiff’s tortious interference claim
       “was undoubtedly a frivolous cause of action.” 2018 IL App (1st) 162478, ¶ 29.
       Nevertheless, the appellate court determined that pro se attorneys are not entitled
       to attorney fees under Rule 137. 2018 IL App (1st) 162478, ¶ 29.

¶ 24        The appellate court reasoned that Rule 137 is penal in nature and must be
       strictly construed. 2018 IL App (1st) 162478, ¶ 29. The appellate court also relied
       heavily on cases involving fee-shifting provisions. See Kay v. Ehrler, 499 U.S. 432,
       436-37 (1991) (holding, two years after the Hamer decision, that a pro se attorney
       was not entitled to recover attorney fees under 42 U.S.C. § 1988 (1988)); Uptown
       People’s Law Center v. Department of Corrections, 2014 IL App (1st) 130161, ¶ 25
       (following Hamer and holding that a private entity whose attorneys were salaried
       employees was not entitled to an award of attorney fees under Illinois FOIA
       because they did not actually incur legal fees); Brazas v. Ramsey, 291 Ill. App. 3d
104, 110 (1997) (holding that nonlawyer pro se litigants are barred from collecting
       fees under Illinois FOIA); Aronson v. United States Department of Housing &
       Urban Development, 866 F.2d 1, 5 (1st Cir. 1989) (holding that plaintiff, who was
       attorney acting pro se, was not entitled to attorney fees under federal FOIA).
       Relying on this fee-shifting precedent, the appellate court reversed the circuit
       court’s finding that defendant was entitled to attorney fees under Rule 137 and
       vacated that award, holding that a pro se attorney is not entitled to receive attorney
       fees under Rule 137. 2018 IL App (1st) 162478.

¶ 25      Following the appellate court’s decision in this case, and while this appeal was
       pending, this court issued another decision that relied on the rationale in Hamer.




                                               -8-
       See State ex rel. Schad, Diamond & Shedden, P.C. v. My Pillow, Inc., 2018 IL
122487. In My Pillow, this court held a law firm that brought a qui tam claim under
       the Illinois False Claims Act (740 ILCS 175/1 et seq. (West 2012)), using its own
       lawyers, was not entitled to an award of attorney fees. My Pillow, 2018 IL 122487,
       ¶ 37. Section 4(d)(2) of the False Claims Act (740 ILCS 175/4(d)(2) (West 2012))
       contains a fee-shifting provision. In My Pillow, this court acknowledged that
       “Illinois has long followed the ‘American rule’ regarding the award of attorney
       fees.” My Pillow, 2018 IL 122487, ¶ 17. “Under that rule, each party to litigation
       must normally bear its own litigation expenses, regardless of who won,” and
       “[p]revailing parties are prohibited from recovering their attorney fees from the
       losing party absent express authorization by statute or by contract between the
       parties.” My Pillow, 2018 IL 122487, ¶ 17.

¶ 26       In My Pillow, we recognized that in Willard v. Bassett, 27 Ill. 37 (1861), our
       court expressly rejected the notion that an attorney who represents himself or
       herself in a legal proceeding may charge a fee for professional services in
       prosecuting or defending the case. My Pillow, 2018 IL 122487, ¶ 22. In Willard,
       the issue concerned whether an attorney, who is the administrator of an estate, is
       entitled to an allowance against the estate for his professional services. The court
       recognized in Willard that the attorney was entitled to reasonable compensation for
       administering the estate but that he was not entitled to an additional fee for legal
       services rendered by him. Willard, 27 Ill. at 38. My Pillow quoted Willard’s
       rationale:

          “ ‘To allow him to become his own client and charge for professional services
          in his own cause, although in a representative or trust capacity, would be
          holding out inducements for professional men to seek such representative
          place[s] to increase their professional business, which would lead to most
          pernicious results. This is forbidden by every sound principle of professional
          morality as well as by the policy of the law.’ ” My Pillow, 2018 IL 122487, ¶ 22
          (quoting Willard, 27 Ill. at 38).

¶ 27       My Pillow recognized that “our court has continued to adhere to the principle
       that it is contrary to the public policy of Illinois to allow an attorney ‘to become his
       own client and charge for professional services in his own cause.’ ” My Pillow,
       2018 IL 122487, ¶ 23 (quoting Cheney v. Ricks, 168 Ill. 533, 549 (1897) (following




                                                -9-
       Willard in holding that where one of the complainants in a partition suit was an
       attorney who prosecuted the suit, he was not entitled to recover attorney fees)). My
       Pillow relied on Hamer in determining, “[t]o the extent that a lawyer elects to
       proceed pro se in a case for which the legislature has provided statutory
       authorization for an award of attorney fees, he or she therefore has no attorney fees
       to claim and is not entitled to an award of fees under the statute.” My Pillow, 2018
IL 122487, ¶ 24 (citing Hamer, 132 Ill. 2d at 62-63). We also recognized that in
       Kay, 499 U.S. at 437-38, the United States Supreme Court reached the same
       conclusion when applying a federal fee-shifting statute. My Pillow, 2018 IL
122487, ¶ 24. We noted in My Pillow that Hamer has been applied in other contexts.
       See, e.g., Kehoe v. Saltarelli, 337 Ill. App. 3d 669, 678 (2003) (pro se attorney not
       entitled to an award of attorney fees in defending against malpractice action); In re
       Marriage of Pitulla, 202 Ill. App. 3d 103, 117-18 (1990) (rule that attorneys
       appearing pro se are not entitled to recover attorney fees cited with approval in
       dissolution action); In re Marriage of Tantiwongse, 371 Ill. App. 3d 1161, 1164
       (2007) (law firm not entitled to an award of attorney fees for work done by its own
       lawyers in collecting fees owed to firm by client).

¶ 28       We find that Hamer and its progeny are distinguishable because those cases did
       not involve Rule 137 sanctions to compensate a pro se attorney defending himself
       against frivolous claims. The essential underlying policy of Rule 137 of
       discouraging frivolous or harassing litigation is furthered by imposing sanctions in
       the form of an award of attorney fees in favor of a pro se attorney defending against
       meritless claims. See Sundance Homes, 195 Ill. 2d at 285-86; In re Estate of
       Wernick, 127 Ill. 2d at 77. Here, defendant did not initiate or otherwise invite the
       frivolous pleadings. Nevertheless, defendant was forced to defend against the
       frivolous claims filed by plaintiff, also an attorney. If the policy of Rule 137
       sanctions is to deter frivolous pleading and litigation, it would be illogical to deny
       attorney fees to pro se attorneys defending themselves in such matters.

¶ 29       The policy considerations underlying our decisions in Hamer and My Pillow on
       fee-shifting provisions are not present when a court awards sanctions under Rule
       137. Here, sanctions are intended as a punishment against the party who abuses the
       judicial process, not as a reward to a successful pro se attorney who is defending
       against a frivolous lawsuit. The concern articulated in Hamer and My Pillow on
       deterring abusive fee generation by lawyers who initiate litigation is not present




                                               - 10 -
       when sanctions are imposed against a plaintiff who files frivolous pleadings. This
       case does not involve awarding attorney fees to an attorney bringing suit as a
       plaintiff in his own name. Rather, defendant was forced to expend his time
       defending a frivolous lawsuit, as well as pursuing sanctions clearly provided for by
       Rule 137.

¶ 30        Other courts addressing this issue have similarly held that a pro se attorney
       defendant may be awarded attorney fees as part of a sanction for efforts in
       defending against a frivolous complaint. See Burke v. Elkin, 51 N.E.3d 1287, 1288
       (Ind. Ct. App. 2016) (holding that, “[d]espite the American Rule, *** a party to a
       civil action may recover attorney fees incurred defending against a frivolous action
       or an action litigated in bad faith” and recognizing that Indiana had adopted the
       majority rule permitting an attorney representing himself to recover an award of
       attorney fees for time and effort spent defending against a frivolous lawsuit); Stiles
       v. Kearney, 277 P.3d 9 (Wash. Ct. App. 2012), review denied, 287 P.3d 11 (Oct.
       10, 2012) (table) (pro se defendant who is an attorney can receive attorney fees for
       his effort in defending against complaint as part of sanction imposed against
       plaintiff for violation of rule in filing lawsuit); Keaty v. Raspanti, 2003-1080, p. 8
       (La. App. Cir. 2/4/04); 866 So. 2d 1045 (“To hold that an attorney who must defend
       himself or herself cannot recover reasonable attorney’s fees, including his or her
       own lost time and expenses in defending himself or herself [against frivolous
       litigation], would frustrate the purpose of the statute [to deter frivolous litigation]
       and possibly reward those who persist in maintaining litigation such as that found
       in this case.”); Friedman v. Backman, 453 So. 2d 938 (Fla. Dist. Ct. App. 1984)
       (pro se defendant lawyer is entitled to attorney fees under statute allowing sanctions
       against plaintiff for filing frivolous pleadings). We find these cases persuasive.

¶ 31       We reiterate that “[t]he purpose of Rule 137 is to prevent abuse of the judicial
       process by penalizing claimants who bring vexatious and harassing actions.”
       Sundance Homes, 195 Ill. 2d at 286. To hold that an attorney cannot recover
       reasonable attorney fees in defending himself against frivolous litigation would
       clearly frustrate the purpose of Rule 137 and unfairly reward those who persist in
       maintaining frivolous litigation.

¶ 32      We hold that, under Rule 137, a court is authorized to impose sanctions in the
       form of attorney fees under Illinois Supreme Court Rule 137(a) (eff. July 1, 2013)




                                               - 11 -
       against a plaintiff to compensate an attorney defending himself against a frivolous
       cause of action. Accordingly, we reverse that part of the appellate court decision
       holding to the contrary and remand with directions to conduct further proceedings
       on the issue of the proper amount of Gray’s circuit court attorney fee award. That
       part of the appellate court decision affirming the circuit court’s dismissal of
       plaintiff’s tortious interference claim and finding that plaintiff violated Rule 137 is
       affirmed.

¶ 33       In his prayer for relief on his petition for leave to appeal, defendant also requests
       that this court impose sanctions against plaintiff under Illinois Supreme Court Rule
       375 (eff. Feb. 1, 1994) in the form of damages and the reasonable costs of defending
       the instant “frivolous” appeal. Defendant requests reasonable attorney fees,
       presumably for plaintiff taking an appeal from the trial court’s ruling. Rule 375(b)
       provides that “[a] reviewing court may impose a sanction upon a party or an
       attorney for a party upon the motion of another party or parties, or on the reviewing
       court’s own initiative where the court deems it appropriate.” Ill. S. Ct. R. 375(b)
       (eff. Feb. 1, 1994). Nothing in the record indicates that defendant filed any motion
       with the appellate court requesting sanctions against plaintiff for filing a frivolous
       appeal. Nonetheless, we remand this matter to the appellate court for further
       proceedings on this matter.


¶ 34                                    III. CONCLUSION

¶ 35      For the above reasons, we reverse that part of the appellate court judgment
       vacating Gray’s attorney fee award and remand for further proceedings consistent
       with this opinion.


¶ 36       Affirmed in part, reversed in part, and remanded with directions.


¶ 37       CHIEF JUSTICE KARMEIER, concurring in part and dissenting in part:

¶ 38       I agree with Justice Garman’s analysis insofar as she concludes that an award
       of “attorney fees” is inappropriate in this circumstance because there is no attorney-
       client relationship and thus no “attorney fees” have been incurred. I also agree with




                                                - 12 -
       her assessment of what the majority is actually trying to accomplish: “[G]iven that
       a pro se attorney does not incur legal fees, the majority is essentially awarding
       ‘attorney fees’ to defendant to ‘compensate’ him, not for the fees he incurred to
       obtain legal representation, but for the opportunity costs he chose to forgo.” Infra
       ¶ 64. Without going further, Justice Garman would apparently leave a pro se
       defendant to bear the brunt of a plaintiff’s abusive litigation without recompense
       and allow the plaintiff to benefit from a defendant’s decision to proceed pro se.
       That outcome seems to me inconsistent with the purpose and language of the rule;
       that is the result the majority is straining to avoid. “The purpose of Rule 137 is to
       prevent abuse of the judicial process by penalizing claimants who bring vexatious
       and harassing actions.” Sundance Homes, Inc. v. County of Du Page, 195 Ill. 2d
257, 285-86 (2001); see Ill. S. Ct. R. 137 (eff. July 1, 2013). A pro se defendant is
       no less victimized by a vexatious and harassing action because he is pro se, nor is
       the abusive plaintiff less deserving of sanction. By focusing on the happenstance
       that this defendant is an attorney, and twisting the definition of “attorney fees” to
       cover the time the defendant spent away from his practice, the majority’s holding
       compensates this defendant and penalizes this plaintiff, but it leaves in analytical
       limbo—or worse—all other pro se defendants who are victimized by a plaintiff’s
       abuse of the judicial process. On the other hand, although Justice Garman
       recognizes that “appropriate sanctions” “may include an order to pay the other party
       or parties the amount of reasonable expenses incurred,” it is not clear that she would
       allow a pro se defendant to be compensated in an amount that reflects the
       “opportunity *** he chose to forgo,” i.e., the loss of livelihood occasioned by the
       need to respond to a plaintiff’s vexatious and harassing action. (Emphases omitted.)
       Infra ¶ 64. I believe Rule 137 allows for that element of compensation.

¶ 39       Rule 137 uses the phrase “appropriate sanction” broadly. It lists two of the
       compensatory items that an order for sanctions “may include”: defendant’s
       “reasonable expenses incurred” and “attorney fees.” As our appellate court has
       observed, the words “include” or “including” are ordinarily terms of enlargement,
       rather than restriction, and indicate that items enumerated are not meant to be
       exclusive. Gem Electronics of Monmouth, Inc. v. Department of Revenue, 286 Ill.
       App. 3d 660, 667 (1997), aff’d, 183 Ill. 2d 470 (1998); Friends for Murray Center
       Inc. v. Department of Human Services, 2014 IL App (5th) 130481, ¶ 22 (“[T]he
       word ‘including’ generally does not connote exclusivity, but is ordinarily
       interpreted as a term of enlargement.”). This court has interpreted the word



                                               - 13 -
       “include” in the same manner. In People v. Perry, 224 Ill. 2d 312, 330-31 (2007),
       this court expounded upon the meaning of the term at some length:

              “According to Black’s Law Dictionary, ‘include’ means:

                  ‘To contain as a part of something. The participle including typically
              indicates a partial list . But some drafters use phrases such as including without
              limitation and including but not limited to—which mean the same thing.’
              (Emphases in original.) Black’s Law Dictionary 777-78 (8th ed. 2004).

              The law dictionary refers the reader to the term ‘namely,’ which means:

                   ‘By name or particular mention; that is to say . The term indicates what
              is to be included by name. By contrast, including implies a partial list and
              indicates that something is not listed.’ (Emphasis in original.) Black’s Law
              Dictionary 1049 (8th ed. 2004).

              Similarly, the editor of Black’s Law Dictionary observes in another work
          that:

                  ‘[I]ncluding is sometimes misused for namely. But it should not be used
              to introduce an exhaustive list, for it implies that the list is only partial. In
              the words of one federal court, “It is hornbook law that the use of the word
              including indicates that the specified list … is illustrative, not exclusive.”
              Puerto Rico Maritime Shipping Auth. v. I.C.C., 645 F.2d 1102, 1112 n.26
              (D.C. Cir. 1981).’ (Emphases in original.) B. Garner, A Dictionary of
              Modern Legal Usage 431 (1995).”

¶ 40       Clearly, the listing of “reasonable expenses” and “attorney fees” in the rule was
       not meant to be exhaustive. Indeed, if the drafters of the rule had intended only
       “reasonable expenses” and “attorney fees” incurred, the phrase “appropriate
       sanctions” would be superfluous. When interpreting supreme court rules, we are
       guided by the same principles applicable to the construction of statutes, and that
       being the case, we are here obliged to avoid a construction that renders a part of the
       rule superfluous or redundant and instead presume that each part of the rule has
       meaning. See People v. Salem, 2016 IL 118693, ¶¶ 11, 16.




                                               - 14 -
¶ 41        If the phrase “appropriate sanctions” is to encompass something more than
       “reasonable expenses” and “attorney fees,” and as the point of the rule is to punish
       the plaintiff by compensating the defendant for the costs of defending a frivolous
       suit, the defendant’s loss of income attributable to that defense would reasonably
       be included within the ambit of “appropriate sanctions.” Discretionary imposition
       of that element of cost upon a plaintiff who has initiated and perpetuated abusive
       litigation, as a means to make an innocent defendant whole—be that defendant an
       attorney, doctor, mechanic, or a practitioner of any other vocation—would seem to
       be a reasonable application of the rule. Interpreting the rule in this manner validates
       the language of the rule and advances its purpose as well. To do otherwise would
       allow an abusive plaintiff to benefit from a defendant’s decision to proceed pro se
       and limit the circuit court’s ability to mete out egalitarian justice to those who may
       well be without the means to hire an attorney.3

¶ 42       Applying the foregoing principles here, defendant is not entitled to “attorney
       fees” because, as demonstrated by Justice Garman, there was no attorney-client
       relationship and no attorney fees were generated. However, defendant may be
       entitled to loss of income attributable to the time he spent away from his practice
       defending against this frivolous lawsuit. Those two things may be, but are not
       necessarily, the same.

¶ 43       I would reverse the judgment of the appellate court and remand this cause to
       the appellate court for consideration of defendant’s request for Illinois Supreme
       Court Rule 375 (eff. Feb. 1, 1994) sanctions, directing the appellate court to
       thereafter remand to the circuit court for a redetermination of “appropriate
       sanctions” consistent with the principles here expressed.


¶ 44       JUSTICE GARMAN, concurring in part and dissenting in part:

¶ 45      The majority concludes, as a matter of first impression, that a court may impose
       sanctions in the form of attorney fees under Illinois Supreme Court Rule 137(a)

           3
             We should bear in mind that the imposition of Rule 137 sanctions is a matter within the
       discretion of the trial court. Lake Environmental, Inc. v. Arnold, 2015 IL 118110, ¶ 16. In the event
       a defendant decides to retain counsel and the trial court determines that plaintiff’s conduct is not so
       egregious as to warrant the imposition of sanctions, the defendant will be liable for his own attorney
       fees, which may amount to much more than his own loss of income.




                                                       - 15 -
       (eff. July 1, 2013) against a plaintiff to compensate an attorney defending himself
       against a frivolous action. For the following reasons, I respectfully dissent.

¶ 46       First, as this court explained in State ex rel. Schad, Diamond & Shedden, P.C.
       v. My Pillow, Inc., “the real question before us is not what the law should permit
       but rather what the law, as written, does permit.” 2018 IL 122487, ¶ 34. Rule 137
       must be “strictly construed when determining what persons come within [its]
       operation.” See id. My Pillow demonstrates:

           “Applying such a construction to section 4(d)(2) of the Act, we see nothing
           therein to suggest that when the General Assembly authorized recovery of
           ‘reasonable attorneys’ fees and costs’ in qui tam actions, it intended to change
           the established common-law rule in Illinois that litigants who choose to
           represent themselves rather than retain counsel incur no compensable attorney
           fees even if they are themselves lawyers and even if they have brought the
           action on behalf of their own law firm.” Id.

¶ 47       Here, the majority attributes little value to the fact that, for over 150 years,
       pro se attorneys have not been permitted to obtain attorney fees for their own work.4
       See id. ¶ 22. Accordingly, if the drafters intended the term “attorney fees”5 to be
       interpreted more broadly, i.e., to apply in the context of Rule 137 sanctions where
       no attorney-client relationship exists and thus no attorney fees have been incurred,6
       the drafters most likely would have made such an understanding explicit, either in
       the plain language of the rule or in a committee comment.

¶ 48      Second, the majority dismisses the appellate court’s reasoning because it relied
       upon cases involving fee-shifting provisions. The majority also states that the
       “concern articulated in Hamer and My Pillow on deterring abusive fee generation

           4
              Although attorney fees were awarded to a pro se attorney in a single appellate court case,
       Department of Conservation v. Lawless, 100 Ill. App. 3d 74 (1981), the reasoning is unpersuasive,
       particularly in light of this court’s later decisions in Hamer v. Lentz, 132 Ill. 2d 49 (1989), and My
       Pillow, 2018 IL 122487.
            5
              Black’s Law Dictionary defines “attorney’s fee” as “[t]he charge to a client for services
       performed for the client, such as an hourly fee, a flat fee, or a contingent fee.” Black’s Law
       Dictionary 154 (10th ed. 2014).
            6
              Black’s Law Dictionary defines “pro se” as “[f]or oneself; on one’s own behalf; without a
       lawyer” or as “[o]ne who represents oneself in a court proceeding without the assistance of a
       lawyer.” Black’s Law Dictionary 1416 (10th ed. 2014).




                                                      - 16 -
       by lawyers who initiate litigation is not present.” Supra ¶ 29; see Hamer v. Lentz,
       132 Ill. 2d 49 (1989); My Pillow, 2018 IL 122487. Interestingly, however, the
       appellate court based its holding upon other policy reasons: (1) that the potential to
       recover attorney fees enables potential plaintiffs to obtain competent and
       independent counsel and, in a similar vein, an attorney who proceeds pro se is
       deprived of independent judgment; (2) that, in Kay v. Ehrler, 499 U.S. 432, 437 n.7
       (1991), the United States Supreme Court indicated in a footnote that the existence
       of an attorney-client relationship is critical in establishing an objective assessment
       of meritorious claims; (3) that, “as in Hamer, courts consistently have considered
       the fact that pro se attorneys are not burdened by legal fees, such that the fees create
       a barrier to seeking representation”; and (4) that “courts have highlighted that
       nonattorney pro se litigants are not entitled to fees for the time they spend litigating
       their own cases; therefore, pro se attorneys should not be treated differently.”
       McCarthy v. Abraham Lincoln Reynolds, III, 2006 Declaration of Living Trust,
       2018 IL App (1st) 162478, ¶ 30.

¶ 49       It is not made clear in the majority opinion how not one of the enumerated
       policy reasons above carry over, in whole or in part, to the Rule 137 context. Also,
       the majority disregards the appellate court’s decision due to a concern—abusive fee
       generation—to which the appellate court attached no weight.

¶ 50       Third, and in connection with my first concern, Hamer and My Pillow both
       clearly observed that a pro se attorney does not incur legal fees. Hamer, 132 Ill. 2d
       at 62 (“A lawyer representing himself or herself simply does not incur legal fees.”);
       My Pillow, 2018 IL 122487, ¶ 31 (“in this case, there was nothing that could fairly
       be characterized as an attorney-client relationship from which an obligation or need
       to pay an attorney fee might arise”). Courts and litigants are left with no explanation
       as to how pro se attorneys incur or become liable to pay attorney fees in the Rule
       137(a) context but not pursuant to the provisions at issue in Hamer or My Pillow.
       See Ill. S. Ct. R. 137(a) (eff. July 1, 2013) (“reasonable expenses incurred because
       of the filing of the pleading, motion or other document, including a reasonable
       attorney fee”).

¶ 51       Fourth, the majority defers to out-of-state case law holding “that a pro se
       attorney defendant may be awarded attorney fees as part of a sanction for efforts in
       defending against a frivolous complaint.” Supra ¶ 30; see Burke v. Elkin, 51 N.E.3d




                                                - 17 -
       1287 (Ind. Ct. App. 2016); Stiles v. Kearney, 277 P.3d 9 (Wash. Ct. App. 2012);
       Keaty v. Raspanti, 2003-1080, p. 8 (La. App. 4 Cir. 2/4/04); 866 So. 2d 1045;
       Friedman v. Backman, 453 So. 2d 938 (Fla. Dist. Ct. App. 1984). I do not find these
       cases persuasive.

¶ 52       As the majority notes, Burke held that “ ‘a party to a civil action may recover
       attorney fees incurred defending against a frivolous action or an action litigated in
       bad faith.’ ” Supra ¶ 30 (quoting Burke, 51 N.E.3d at 1288). For this proposition,
       Burke cited Ziobron v. Crawford, 667 N.E.2d 202 (Ind. Ct. App. 1996), another
       Indiana Court of Appeals decision. Burke, 51 N.E.3d at 1288-89. Ziobron, in turn,
       distinguished Kay and another Indiana case on the basis that those cases involved
       attorney fees that were authorized by a fee-shifting statute. 667 N.E.2d at 207-08.
       Ziobron noted that it was not aware of another Indiana case pertaining to attorney
       fees sought in the context of a malicious prosecution case. See id. at 208. However,
       the Ziobron court explained its holding:

          “the majority rule permits an attorney representing himself to recover an award
          of attorney’s fees for his time and effort in defending a frivolous lawsuit.
          Friedman v. Backman, 453 So. 2d 938 (Fla.App. 1984); Quick & Reilly, Inc. v.
          Perlin, 411 So. 2d 978 (Fla.App. 1984). The rationale of this rule is, ‘as the
          saying goes, “a lawyer’s time and advice are his stock in trade.” ’ Friedman,
453 So. 2d at 938.” Id.

¶ 53       In Marion County Election Board v. Bowes, the Indiana Court of Appeals held
       that a pro se attorney was not entitled to recover attorney fees or litigation expenses
       under the Indiana Access to Public Records Act for missed work and other
       employment opportunities. Marion County Election Board v. Bowes, 53 N.E.3d
1203 (Ind. Ct. App. 2016). Marion reasoned,

          “despite prevailing on the merits, Bowes is not entitled to recover attorney fees
          as there are none to recover. Even if a pro se litigant happens to be a lawyer, no
          attorney fees are earned unless independent counsel is engaged. As the United
          States Supreme Court recognized in Kay, ‘the word “attorney” assumes an
          agency relationship,’ one that cannot exist between an appellant and himself.
          [Citation.] The Kay Court highlighted the point by noting several definitions of
          the word ‘attorney,’ all of which emphasize the agency aspect[.]” Id. at 1207.




                                               - 18 -
¶ 54       Nonetheless, the pro se attorney in Marion argued in part that he was entitled
       to attorney fees based on the court’s earlier decision in Ziobron. Id. at 1209. Though
       it did not overrule Ziobron, Marion called Ziobron’s reasoning into question by
       noting that

          “[a]lthough another panel of this Court awarded attorney fees in Ziobron, we
          first disagree with the Ziobron Court’s characterization of Ziobron’s potential
          compensation as ‘attorney’s fees.’ [Citation.] Again, use of the word ‘attorney’
          indicates an agency relationship between lawyer and client, which did not exist
          in Ziobron.”Id.

¶ 55       Moving on, the majority cites Stiles, 277 P.3d 9. There, the Washington Court
       of Appeals relied on its decision in Leen v. Demopolis, 815 P.2d 269 (Wash. App.
       1992), which held that an attorney appearing pro se could recover attorney fees
       because pro se attorneys must take time from their practices to prepare and appear
       just like any other attorney. Stiles, 277 P.3d at 16 (citing Leen, 815 P.2d at 277). In
       Stiles, the Washington Court of Appeals rejected the argument that it should instead
       follow Kay, reasoning that Kay was distinguishable, as it involved the Civil Rights
       Attorney’s Fees Awards Act of 1976 (42 U.S.C. § 1988 (2006)). Id.

¶ 56      As to Keaty, a Louisiana Court of Appeal observed in a footnote that:

              “We note that to permit a lawyer to recover his or her fees representing
          himself or herself in a case for article 863 sanctions while not permitting a non-
          lawyer to recover the time and expenses that he or she has incurred while
          defending a sanctionable pleading, may seem unfair. That issue is not before us
          and is reserved for another day; however, we do not read article 863 as
          prohibiting a non-lawyer from recovering his or her lost time and expenses in
          an article 863 matter.” Keaty, 2003-1080, p. 8 n.6 (La. App. 4 Cir. 2/4/04); 866
So. 2d 1045.

¶ 57       Though dicta, Keaty clearly acknowledged that its holding could be perceived
       as unjust. Keaty also did not explain how its reading of article 863 could be such
       that a pro se nonlawyer could recover attorney fees.




                                               - 19 -
¶ 58      Finally, the majority cites Friedman, 453 So. 2d 938. Friedman stated that it
       seemed logical to award attorney fees to a pro se attorney because, “as the saying
       goes, ‘a lawyer’s time and advice are his stock and trade.’ ” Id. at 938.

¶ 59       The clear theme running through these cases is the belief that a pro se attorney
       should be compensated for the time spent being “forced to defend” against a
       frivolous action. I disagree with this line of reasoning for several reasons.

¶ 60       Most importantly, the majority’s holding impermissibly carves out a special
       exception for attorneys. Hamer observed that other courts, concluding that pro se
       lawyers in Freedom of Information Act (FOIA) (Ill. Rev. Stat. 1987, ch. 116, ¶ 201
       et seq.) cases are not permitted to obtain attorney fees, observed that there is “ ‘no
       good reason for treating pro se lawyers any differently than pro se laypersons.’ ”
132 Ill. 2d at 58 (quoting Aronson v. United States Department of Housing & Urban
       Development, 866 F.2d 1, 5 (1st Cir. 1989)); Falcone v. Internal Revenue Service,
       714 F.2d 646, 647 (6th Cir. 1983). Although Hamer declined to address this
       consideration, I believe that this matter deserves due consideration, as the majority
       now concludes—for the first time—that a pro se attorney is entitled to attorney
       fees. See Hamer, 132 Ill. 2d at 58-59 (“Whether a nonlawyer pro se litigant may
       recover attorney fees under the Illinois FOIA is a question that is not before us, and
       we express no opinion on the matter.”).

¶ 61      As Aronson noted:

              “Nor are we impressed by the argument that a pro se lawyer should be
          awarded fees because of the time he/she must spend on the case. The inference
          is that the time so spent means the sacrifice of fees he/she would otherwise
          receive. But a lay pro se must also devote time to the case. If such a litigant is
          a professional person, such as an author, engineer, architect, etc. the time
          expended may also result in loss of income. Lawyers are not the only persons
          whose stock in trade is time and advice.” 866 F.2d at 5.

¶ 62       Additionally, Aronson accurately observed that it would be unseemly to treat
       pro se lawyers differently from pro se nonattorneys, because to allow the former
       but not the latter to recover fees creates the appearance that courts are “especially
       solicitous for the economic welfare of lawyers.” Id. at 6 (“This is not the type of
       image that enhances public respect for the bar or judiciary.”); see also Frison v.




                                               - 20 -
       Mathis, 981 A.2d 57, 63 (Md. Ct. Spec. App. 2009) (“Requiring that an attorney-
       client relationship exist before allowing the recovery of attorney fees avoids the
       public perception of unfairness in the legal system.”); Trope v. Katz, 902 P.2d 259,
       262 (Cal. 1995) (otherwise, it “would in effect create two separate classes of pro se
       litigants—those who are attorneys and those who are not—and grant different rights
       and remedies to each”); cf. Lolley v. Campbell, 48 P.3d 1128, 1134 (Cal. 2002)
       (declining to extend Trope where attorney fees were sought by an indigent
       employee who was represented by the labor commissioner). If a plaintiff brings a
       frivolous suit against a doctor who elects to proceed pro se, the doctor would be
       forgoing the time he could be spending treating sick patients. See Trope, 902 P.2d
       at 267.

¶ 63       The majority observes that defendant was “forced to defend” and “forced to
       expend his time defending” against the frivolous claim. Supra ¶¶ 28-29. But this
       characterization holds true for a pro se nonattorney defendant as well. In both
       circumstances, a frivolous action is being brought against both types of pro se
       parties. And, both a pro se nonattorney defendant and a pro se attorney defendant
       are exercising the choice to defend against frivolous claims pro se and, as a result,
       are forgoing the opportunity to spend their time otherwise, e.g., representing clients,
       treating patients, etc. Yet, to be eligible for attorney fees, the nonattorney is forced
       to incur a “potential out-of-pocket obligation” by retaining counsel, whereas the
       pro se attorney would not. See Swanson & Setzke, Chtd. v. Henning, 774 P.2d 909,
       913 (Idaho Ct. App. 1989).

¶ 64        Because Rule 137 aims to deter frivolous pleading and litigation, the majority
       concludes that “it would be illogical to deny attorney fees to pro se attorneys
       defending themselves in such matters” (supra ¶ 28) and holds that “a court is
       authorized to impose sanctions in the form of attorney fees under Illinois Supreme
       Court Rule 137(a) (eff. July 1, 2013) against a plaintiff to compensate an attorney
       defending himself against a frivolous cause of action” (supra ¶ 32). However, Rule
       137 provides for “appropriate sanction[s], which may include an order to pay the
       other party or parties the amount of reasonable expenses incurred because of the
       filing of the pleading, motion or other document, including a reasonable attorney
       fee.” (Emphases added.) Ill. S. Ct. R. 137(a) (eff. July 1, 2013). Based on the plain
       language of the rule, other options exist for sanctioning a party who violated the
       provision. The word “appropriate” connotes a sanction that is proper in a given




                                                - 21 -
       circumstance. Further, if the rule itself provides a judge with discretion not to award
       attorney fees, it is unclear how the denial of attorney fees in one circumstance
       would be illogical or defeat Rule 137’s purpose. Finally, given that a pro se attorney
       does not incur legal fees, the majority is essentially awarding “attorney fees” to
       defendant to “compensate” him, not for the fees he incurred to obtain legal
       representation, but for the opportunity costs he chose to forgo.

¶ 65      For these reasons, I respectfully dissent.


¶ 66      JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                               - 22 -